EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1] CANCEL claims 14-18.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-18, directed to an invention non-elected without traverse in the reply filed on 10/5/2021.  Accordingly, claims 14-18 have been cancelled.

Allowable Subject Matter
Claims 1-13, 19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “mounting the one or more carrier bodies, each having at least one second alignment mark, on the support body by optical alignment based on a correlation between the at least one first alignment mark and the at least one second alignment mark, the at least one first alignment mark spaced apart from the one or more carrier bodies after mounting to the support body” recited in claim 1,
“mounting the one or more carrier bodies, each having at least one second alignment mark, on the support body by alignment between the at least one first alignment mark and the at least one second alignment mark” and “thereafter mounting the plurality of electronic components on a respective one of the one or more carrier bodies by alignment using the at least one second alignment mark” as recited in claim 9,
“mounting each of the electronic components on a respective one of the carrier bodies, each electronic component having a third alignment mark; wherein said mounting comprises carrying out first optical alignment procedures based on correlations between the first alignment mark of support body and the second alignment mark of each carrier body, and carrying out second optical alignment procedures based on correlations between the third alignment mark of each electronic component and the second alignment mark of the respective carrier body” as recited in claim 13, and
“mounting the lower major surface of each carrier body on the upper major surface of the support body by an alignment correlation between the at least one first alignment mark and the at least one second alignment mark, the at least one first alignment mark being spaced apart from the one or more carrier bodies on the upper major surface of the support body; thereafter mounting the plurality of electronic components on the upper major surface of a respective one of the one or more carrier bodies by alignment using the at least one second alignment mark” as recited in claim 19.

Joshi et al. (PG Pub. No. US 2019/0237395 A1) teaches mounting the one or more carrier bodies (¶ 0033: second leadframe 120) having at least one second alignment mark (¶ 0049: joint protrusion 920, configured to align 120 to element 110), on a support body a support body (¶ 0033: leadframe 110) with at least one first alignment mark (¶ 0049: joint recess 910, configured to align 110 to element 120) by alignment between the at least one first alignment mark and the at least one second alignment mark (fig. 9: 120 mounted on 110 by alignment between 910 and 920).  
Murakami et al. (PG Pub. No. US 2005/0217787 A1) teaches mounting a carrier body (¶ 0016: TAB strip 110) having a second alignment mark (¶ 0017: alignment landmarks 111) on a support body (¶ 0016: strip carrier frame 120) having a first alignment mark (¶ 0017: alignment landmarks 121) by alignment between the first alignment mark and the second alignment mark (fig. 1: 110 mounted on 120 by alignment between alignment marks 121 and 111), wherein the first and second alignment marks are configured for recognition by optical alignment tools (¶¶ 0017-0018).
However, neither Joshi nor Murakami teaches the first alignment mark spaced apart from the carrier bodies after mounting to the support body after optical alignment between the first alignment mark and the second alignment mark as required by independent claims 1 and 19.

Elliot et al. (PG Pub. No. US 2013/0087894 A1) teaches mounting a plurality of electronic components (90) on an intermediate carrier body (116) having at least one alignment mark (87A, 87B), but does not teach taking into account mounting position and orientation of the one or more carrier bodies on the support body, or transferring the electronic components from the intermediate carrier body to one or more carrier bodies using the alignment mark as required by independent claim 9.

Joshi teaches performing a first alignment between second and first alignment marks (¶ 0049 & fig. 9), Murakami teaches optically aligning a second alignment mark and a first alignment mark (¶¶ 0017-0018), and Fukasawa et al. (PG Pub. No. US 2001/0010469 A1) teaches a second alignment between third and second alignment marks (¶ 0194: mounting 1 on 11 includes aligning 53-1 and 50-2).  However, none of the cited prior art teaches second optical alignment procedures, independent of first optical alignment procedures, based on correlations between a third alignment mark of each electronic component and a second alignment mark of the respective carrier body, as required by independent claim 13.

In light of these limitations in the claims (see Applicant’s fig. 4 & ¶¶ 0089-0091), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Claims 2-8, 10-12 and 21-22 depend, either directly or indirectly, on claims 1, 9, 13 and 19, and are allowable for implicitly including the allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894